Citation Nr: 0216697	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 RO 
decision which denied an increase in a 20 percent rating for 
lumbosacral strain. 


FINDINGS OF FACT

The veteran's lumbosacral strain is severe in degree and 
productive of severe limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection and a 10 percent rating were granted for 
post-traumatic lumbosacral strain in 1977.  By rating 
decision of January 1983, the lumbosacral strain rating was 
increased to 20 percent.

VA outpatient treatment records show that the veteran was 
given a lumbar epidural block in June 2000 for his chronic 
low back pain.  After the epidural block, the veteran 
reported early pain relief and his standing posture as well 
as his gait improved.  He was instructed to stop use of his 
current analgesics and was started on other medication.  In 
August 2000, he reported adequate pain control.  In 
September 2000, he was seen at VA again for his pain 
management. 

In September 2000, the veteran was seen for follow-up of his 
chronic cervical radiculopathy (for which he is not service-
connected), lumbar pain and myelopathy.  The examiner 
indicated that the veteran had been managing his pain with 
morphine, 45 milligrams per day.  Epidural injections 
produced significant relief, but the results were short 
lasting.  At the time of the examination, his lower back pain 
was described as worse than the cervical pain.  On 
neurological examination, the veteran's posture was abnormal, 
with a flexed posture and leaning to the left.  His gait 
pattern was also poor, dragging the left leg.  The lumbar 
range of motion was restricted in all modalities, especially 
on lateral rotation, bilaterally.  Lumbar spine films showed 
loss of L4-5 and L5-S1 disc spaces with spurring and 
scoliosis.  The veteran was instructed to remain on his 
current medications and return to the pharmcare clinic on a 
monthly basis.  

The veteran underwent a VA examination in December 2000.  He 
complained of increasing back pain on a daily basis with a 
little back stiffness. He stated that his back tired easily 
and he had decreased endurance.  He stated that he was 
presently taking Morphine, 15 milligrams, two in the morning, 
one in the late afternoon.  He related that he was getting a 
poor response to his medication.  He also stated that he had 
been getting epidural blocks three to four times per year, 
for the past two years.  He related the same side effects of 
Morphine, which consisted of occasional nausea.  Upon flare-
ups, he stated that he had pain of nine to ten on a scale of 
one to ten.  These flare-ups occurred every two days or so 
and would last for two days.  He was unable to indicate what 
precipitated the flare-ups.  The flare-ups were alleviated by 
getting off of his feet and taking medication.  His range of 
motion was further decreased by the flare-ups.  He related 
that he did not use crutches or a brace, but he did use a 
cane.  He had no lumbar surgery performed.  He stated that he 
had not been able to work since 1989.  He stated that he had 
been unable to get comfortable in any position anymore and 
had difficulty sleeping at night.  He occasionally got 
urgency, and wet his pants.  The examiner indicated that 
lumbar range of motion with consideration to pain, weakness, 
fatigue, and coordination accuracy was difficult because of 
the veteran's apparent overreaction with range of motion 
attempts.  The examiner stated that as accurate as he was 
able to determine, the veteran had a maximum flexion of 
60 degrees, extension of 10 degrees, with both producing 
pain.  He accomplished bilateral rotation with pain and 
lateral flexion to the right with pain and lateral flexion to 
the left of 25 degrees with less pain.  A MRI performed in 
December 1997 showed a small extruded disk fragment in the 
left paracentral area behind the upper end plate of the S1 
vertebrae, showed degenerative discogenic disease of L4, L5, 
L5-S1, and marked decrease in limitation of motion.  

In February 2001, an addendum was made to the December 2000 
VA examination.  The examiner was asked to attempt to 
differentiate symptoms of service-connected lumbosacral 
strain from disc herniation, if possible.  The examiner 
submitted a statement indicating that it was impossible to 
differentiate symptoms of lumbosacral spine from disc 
herniation.  

In October 2001, the veteran was seen in the VA neurology 
clinic for follow-up of his back condition.  The findings 
were essentially the same as those reported in 
September 2000.  The examiner indicated that work-up was not 
indicated since the veteran's structural lesions were well 
documented on multiple MRIs.  He was instructed to remain on 
his current medications and return to the clinic for follow-
up in six months.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 2001.  The veteran testified 
regarding his lumbosacral spine strain.  He indicated that 
when he did not take his medication, he had almost unbearable 
lumbar pain.  He also stated that he must take his medication 
by noon each day or his pain is so bad that he is almost 
unable to move.  He related continuous muscle spasm, an 
inability to walk or stand straight, and an inability to go 
fishing because of his lumbar pain.  He further stated that 
if he was able to get one to two "good days" a week, he 
called that a good week.  

In June 2002, the veteran was seen by VA on an outpatient 
basis.  His examiner indicated that he had hepatitis C with 
liver dysfunction (for which he is not service connected), 
which led to a pre-diabetic insulin resistant syndrome and 
chronic severe pain from his service-connected back.  The 
examiner stated that the veteran was totally and permanently 
disabled as a result of these conditions.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of the respective obligations of the VA and him to obtain 
different types of evidence.  Pertinent identified medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown,  7 Vet. App. 55 (1995).  

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate, and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain warrants a 20 percent evaluation with 
muscle spasm on extreme forward bending, loss of lateral 
spine, motion, unilateral, in a standing position.  To 
warrant a 40 percent evaluation, the lumbosacral strain must 
be severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The evidence shows that the veteran has significant non-
service-connected medical conditions which affect his overall 
functioning.  Yet it appears he also has significant pain and 
functional impairment associated with the service-connected 
lumbosacral strain.  Considering recent examination findings 
and the effects of pain on use, there is a reasonable doubt 
that lumbosacral strain produces severe limitation of motion 
of the lumbar spine, as required for a 40 percent rating 
under Code 5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 
Vet. App. 202 (1995).  While he may not meet all the 
requirements of severe (40 percent) lumbosacral strain under 
Code 5295, it appears he more closely meets the criteria for 
that rating than the current rating.  38 C.F.R. § 4.7.

Applying the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's lumbosacral 
strain is now 40 percent disabling, and an increased rating 
to this level is warranted.


ORDER

An increased rating, to 40 percent, for lumbosacral strain is 
granted.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

